 


113 HR 4903 RH: Department of Homeland Security Appropriations Act, 2015
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 357 
113th CONGRESS 2d Session 
H. R. 4903 
[Report No. 113–481] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2014 
Mr. Carter, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2015, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2015, and for other purposes, namely:  
I 
Departmental management and operations Office of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $100,493,000: Provided, That not to exceed $40,000 shall be for official reception and representation expenses: Provided further, That all official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: Provided further, That not later than 30 days after the date of enactment of this Act the Secretary of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committees on the Judiciary of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, a comprehensive plan for implementation of the biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including the estimated costs for implementation.  Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $175,124,000, of which not to exceed $2,000 shall be for official reception and representation expenses: Provided, That the Under Secretary for Management shall, pursuant to the requirements contained in House Report 112–331, submit to the Congress and post to the Department’s website at the time the President's budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and quarterly updates to such report not later than 45 days after the completion of each quarter. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $39,306,000: Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate, at the time the President's budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of Public Law 107–296 (6 U.S.C. 454). Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $257,068,000; of which $93,169,000 shall be available for salaries and expenses; and of which $163,899,000, to remain available until September 30, 2016, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security. Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $274,343,000; of which not to exceed $3,825 shall be for official reception and representation expenses; and of which $88,675,000 shall remain available until September 30, 2016. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $120,393,000; of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.  
IISecurity, enforcement, and investigations 
U.S. customs and border protection Salaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,367,450,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That for fiscal year 2015, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year. Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $810,169,000; of which $446,575,000 shall remain available until September 30, 2017; and of which not less than $140,970,000 shall be for the development of the Automated Commercial Environment. Border security fencing, infrastructure, and technologyFor necessary expenses for border security fencing, infrastructure, and technology, $412,466,000, to remain available until September 30, 2017. Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, the Air and Marine Operations Center, and other related equipment of the air and marine program, including salaries and expenses, operational training, and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $787,849,000; of which $275,838,000 shall be available for salaries and expenses; and of which $512,011,000 shall remain available until September 30, 2017: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2015 without prior notice to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That funding made available under this heading shall be available for customs expenses when necessary to maintain or to temporarily increase operations in Puerto Rico and the United States Virgin Islands.  Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, including land ports of entry where the Administrator of General Services has delegated to the Secretary of Homeland Security the authority to operate, maintain, repair, and alter such facilities, and to pay rent to the General Services Administration for use of land ports of entry, $484,487,000, to remain available until September 30, 2019.  U. S. Immigration and customs enforcement Salaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including intellectual property rights and overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,454,826,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2015: Provided further, That of the total amount provided, not less than $2,931,046,000 is for detention, enforcement and removal operations, including transportation of unaccompanied minor aliens: Provided further, That of the amount provided for Custody Operations in the preceding proviso, $45,000,000 shall remain available until September 30, 2019: Provided further, That of the total amount provided, $34,300,000 shall remain available until September 30, 2016, for the Visa Security Program: Provided further, That not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the 2 most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime: Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may propose to reprogram and transfer funds within and into this appropriation necessary to ensure the detention of aliens prioritized for removal. Automation modernizationFor necessary expenses of immigration and customs enforcement automated systems, $31,100,000, to remain available until September 30, 2017. Transportation security administration Aviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,462,240,000, to remain available until September 30, 2016; of which not to exceed $7,650 shall be for official reception and representation expenses: Provided, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2015 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $3,382,240,000: Provided further, That the fees deposited under this heading in fiscal year 2013 and sequestered pursuant to section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), that are currently unavailable for obligation, are hereby permanently cancelled: Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2015, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 45,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs, including projected funding levels for each fiscal year for the next 5 years or until project completion, whichever is earlier; 
(2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities:   Provided further, That not later than April 15, 2015, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate, a semiannual report updating information on a strategy to increase the number of air passengers eligible for expedited screening, including: 
(1)specific benchmarks and performance measures to increase participation in PreCheck by air carriers, airports, and passengers; 
(2)options to facilitate direct application for enrollment in PreCheck through the Transportation Security Administration's website, airports, and other enrollment locations; 
(3)use of third parties to pre-screen passengers for expedited screening; 
(4)inclusion of populations already vetted by the Transportation Security Administration and other trusted populations as eligible for expedited screening;  
(5)resource implications of expedited passenger screening resulting from the use of risk-based security methods; and 
(6)the total number and percentage of passengers using PreCheck lanes who: 
(A)have enrolled in PreCheck since Transportation Security Administration enrollment centers were established; 
(B)enrolled using the Transportation Security Administration’s PreCheck application website; 
(C)were enrolled as frequent flyers of a participating airline; 
(D)utilized PreCheck as a result of their enrollment in a Trusted Traveler program of U.S. Customs and Border Protection; and 
(E)were selectively identified to participate in expedited screening through the use of Managed Inclusion in fiscal year 2014: Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening: Provided further, That of the funds provided under this heading, $76,000,000 shall be withheld from obligation for Screener Personnel, Compensation, and Benefits until the Administrator of the Transportation Security Administration submits to the Committees on Appropriations of the House of Representatives and the Senate a post hoc technical correction to the fiscal year 2015 budget justification as described in the report accompanying this Act.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $121,303,000, to remain available until September 30, 2016. Intelligence and vettingFor necessary expenses for the development and implementation of intelligence and vetting activities, $231,866,000, to remain available until September 30, 2016. Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $892,840,000, to remain available until September 30, 2016: Provided, That not later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate— 
(1)a report providing evidence demonstrating that behavioral indicators can be used to identify passengers who may pose a threat to aviation security and the plans that will be put into place to collect additional performance data; 
(2)a report addressing each of the recommendations outlined in the report entitled TSA Needs Additional Information Before Procuring Next-Generation Systems, published by the Government Accountability Office on March 31, 2014, and describing the steps the Transportation Security Administration is taking to implement acquisition best practices, increase industry engagement, and improve transparency with regard to technology acquisition programs; and 
(3)a report outlining the specific actions that will be taken to prevent Federal Air Marshal Service officials from using a Federal firearms license, and the agency’s relationships with private vendors, to obtain discounted or free firearms for personal use:  Provided further, That of the funds provided under this heading, $25,000,000 shall be withheld from obligation for Headquarters Administration until the submission of the report required by paragraph (1) of the preceding proviso; $25,000,000 shall be withheld from obligation until submission of the report required by paragraph (2) of such proviso; and $25,000,000 shall be withheld from obligation until submission of the report described by paragraph (3) of such proviso: Provided further, That none of the funds made available by this Act shall be used to purchase next-generation Advanced Imaging Technology Systems until submission of the report required by paragraph (2) under this heading.United states coast guard Operating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,864,443,000, of which $340,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $15,300 shall be for official reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: Provided further, That of the funds provided under this heading, $150,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2016 through 2020, as specified under the heading Coast Guard Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from Military Pay and Allowances in accordance with subsections (a), (b), and (c) of section 503. Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,214,000, to remain available until September 30, 2019. Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $114,605,000. Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,287,040,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following amounts, to remain available until September 30, 2019 (except as subsequently specified), shall be available as follows: $884,347,000 to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; $187,000,000 to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; $59,800,000 for other acquisition programs; $40,580,000 for shore facilities and aids to navigation, including facilities at Department of Defense installations used by the Coast Guard; and $115,313,000, to remain available until September 30, 2015, for personnel compensation and benefits and related costs: Provided, That the funds provided by this Act shall be immediately available and allotted to contract for the production of the eighth National Security Cutter notwithstanding the availability of funds for post-production costs: Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the House of Representatives and the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, at the time the President's budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget; 
(2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations; 
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition program baseline or project completion, whichever is earlier; 
(4)an estimated completion date at the projected funding levels; and 
(5)a current acquisition program baseline for each capital asset, as applicable, that— 
(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs; 
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— 
(i)quantities planned for each fiscal year; and 
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics; 
(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable; 
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps; 
(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisition systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset; 
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and 
(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize: Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget proposal for fiscal year 2016, submitted pursuant to section 1105(a) of title 31, United States Code: Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: Provided further, That the Director of the Office of Management and Budget shall not delay the submission of the capital investment plan referred to by the preceding provisos: Provided further, That the Director of the Office of Management and Budget shall have no more than a single period of 10 consecutive business days to review the capital investment plan prior to submission: Provided further, That the Secretary of Homeland Security shall notify the Committees on Appropriations of the House of Representatives and the Senate and the Committee on Transportation and Infrastructure of the House of Representatives one day after the capital investment plan is submitted to the Office of Management and Budget for review and the Director of the Office of Management and Budget shall notify the Committees on Appropriations of the House of Representatives and the Senate and the Committee on Transportation and Infrastructure of the House of Representatives when such review is completed: Provided further, That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply with respect to the amounts made available under this heading. Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $10,947,000, to remain available until September 30, 2017, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,450,626,000, to remain available until expended. United states secret service Salaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the United States Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the House of Representatives and the Senate; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,587,087,000; of which not to exceed $19,125 shall be for official reception and representation expenses; and of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2016; and of which not less than $12,000,000 shall be for activities related to training in electronic crimes investigations and forensics: Provided, That $18,000,000 for protective travel shall remain available until September 30, 2016: Provided further, That $4,500,000 for National Special Security Events shall remain available until September 30, 2016: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such obligation: Provided further, That not later than 90 days after the date of the enactment of this Act, the Director of the United States Secret Service shall submit to the Committees on Appropriations of the House of Representatives and the Senate, a report providing evidence that the United States Secret Service has sufficiently reviewed its professional standards of conduct; and has issued new guidance and procedures for the conduct of employees when engaged in overseas operations and protective missions, consistent with the critical missions of, and the unique position of public trust occupied by, the United States Secret Service: Provided further, That of the funds provided under this heading, $20,000,000 shall be withheld from obligation for Headquarters, Management and Administration until such report is submitted: Provided further, That for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less, may be transferred between Protection of Persons and Facilities and Domestic Field Operations. Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $49,935,000; of which $5,380,000, to remain available until September 30, 2019, shall be for acquisition, construction, improvement, and maintenance of the James J. Rowley Training Center; and of which $44,555,000, to remain available until September 30, 2017, shall be for Information Integration and Technology Transformation program execution.  
IIIProtection, preparedness, response, and recovery 
National protection and programs directorate Management and administrationFor salaries and expenses of the Office of the Under Secretary for the National Protection and Programs Directorate, support for operations, and information technology, $64,247,000: Provided, That not to exceed $3,825 shall be for official reception and representation expenses. Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,139,499,000, of which $225,000,000 shall remain available until September 30, 2016. Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Secretary of Homeland Security and the Director of the Office of Management and Budget shall certify in writing to the Committees on Appropriations of the House of Representatives and the Senate, not later than 60 days after the date of enactment of this Act, that the operations of the Federal Protective Service will be fully funded in fiscal year 2015 through revenues and collection of security fees: Provided further, That the Director of the Federal Protective Service shall submit at the time the President's budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code, a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment.Office of biometric identity managementFor necessary expenses of the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $250,359,000: Provided, That of the total amount made available under this heading, $124,367,000 shall remain available until September 30, 2017. Office of health affairsFor necessary expenses of the Office of Health Affairs, $127,958,000; of which $26,148,000 is for salaries and expenses and $86,891,000 is for BioWatch operations: Provided, That of the amount made available under this heading, $14,919,000 shall remain available until September 30, 2016, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection: Provided further, That not to exceed $1,000 shall be for official reception and representation expenses. Federal emergency management agency Salaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $913,120,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (title 1 of division C of Public Law 106–246; 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020): Provided, That not to exceed $2,250 shall be for official reception and representation expenses: Provided further, That of the total amount made available under this heading, $27,513,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: Provided further, That of the total amount made available under this heading, $29,862,000 shall remain available until September 30, 2016, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center.  State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be allocated as follows: 
(1)$466,346,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which not less than $55,000,000 shall be for Operation Stonegarden: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2015, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004; 
(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than $13,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack; 
(3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less than $10,000,000 shall be for Amtrak security and $5,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies; 
(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107; and 
(5)$233,654,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $162,991,000 shall be for training of State, local, and tribal emergency response providers: Provided, That for grants under paragraphs (1) through (4), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) or any other provision of law, a grantee may not use more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility: Provided further, That grantees shall provide to the Department reports on their use of funds, as determined necessary by the Secretary of Homeland Security: Provided further, That notwithstanding section 509 of this Act, the Administrator of the Federal Emergency Management Agency may use the funds provided in paragraph (5) to acquire real property for the purpose of establishing or appropriately extending the security buffer zones around Federal Emergency Management Agency training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $680,000,000, to remain available until September 30, 2016, of which $340,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $340,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a). Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000.  
Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2015, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2015, and remain available until September 30, 2017. United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000. Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,033,464,494, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the House of Representatives and the Senate the following reports, including a specific description of the methodology and the source data used in developing such reports: 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code: 
(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; 
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1; 
(C)the amount of obligations for non-catastrophic events for the budget year; 
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State; 
(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond; 
(F)the amount of previously obligated funds that will be recovered for the budget year; 
(G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; and 
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); 
(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month, and shall be published by the Administrator on the Agency's website not later than the fifth day of each month: 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made; 
(B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances; 
(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; 
(iii)the obligations for catastrophic events delineated by event and by State; and 
(iv)the amount of previously obligated funds that are recovered; 
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event; 
(D)in addition, for a disaster declaration related to Hurricane Sandy, the cost of the following categories of spending: public assistance, individual assistance, mitigation, administrative, operations, and any other relevant category (including emergency measures and disaster resources); and 
(E)the date on which funds appropriated will be exhausted: Provided further, That the Administrator shall publish on the Agency's website not later than 5 days after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 5 days after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency's website the following: the name of the impacted State and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That of the amount provided under this heading, $6,437,792,622 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), $94,403,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended. National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; Stat. 1020), $179,294,000, which shall remain available until September 30, 2016, and shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); which is available for salaries and expenses associated with flood mitigation and flood insurance operations; and floodplain management and additional amounts for flood mapping: Provided, That of such amount, $23,759,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations and $155,535,000 shall be available for flood plain management and flood mapping: Provided further, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2015, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of: 
(1)$136,000,000 for operating expenses;  
(2)$1,139,000,000 for commissions and taxes of agents;  
(3)such sums as are necessary for interest on Treasury borrowings; and  
(4)$150,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subsections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation; and $5,000,000 to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033).National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $25,000,000, to remain available until expended. Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading.  
IVResearch, development, training, and services 
United states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $124,755,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: Provided, That notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. Federal law enforcement training center Salaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $229,797,000; of which up to $54,154,000 shall remain available until September 30, 2016, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $1,000 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading in division F of Public Law 113–76, is further amended by striking December 31, 2016 and inserting December 31, 2017: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all 4 training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $27,841,000, to remain available until September 30, 2019: Provided, That the Center is authorized to accept reimbursement to this appropriation from Government agencies requesting the construction of special use facilities.Science and technologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $126,955,000: Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $979,692,000; of which $544,703,000 shall remain available until September 30, 2017; and of which $434,989,000 shall remain available until September 30, 2019, solely for operation and construction of laboratory facilities: Provided, That of the funds provided for the operation and construction of laboratory facilities under this heading, $300,000,000 shall be for construction of the National Bio- and Agro-defense Facility. Domestic nuclear detection officeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $36,339,000: Provided, That not to exceed $1,000 shall be for official reception and representation expenses: Provided further, That not later than 120 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate a strategic plan of investments necessary to implement the Department of Homeland Security's responsibilities under the domestic component of the global nuclear detection architecture that shall— 
(1)define the role and responsibilities of each Departmental component in support of the domestic detection architecture, including any existing or planned programs to pre-screen cargo or conveyances overseas; 
(2)identify and describe the specific investments being made by each Departmental component in fiscal year 2015 and planned for fiscal year 2016 to support the domestic architecture and the security of sea, land, and air pathways into the United States; 
(3)describe the investments necessary to close known vulnerabilities and gaps, including associated costs and timeframes, and estimates of feasibility and cost effectiveness; and 
(4)explain how the Department's research and development funding is furthering the implementation of the domestic nuclear detection architecture, including specific investments planned for each of fiscal years 2015 and 2016.Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $201,068,000, to remain available until September 30, 2017.Systems acquisitionFor necessary expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $74,861,000, to remain available until September 30, 2017.  
VGeneral provisions 
(including transfers and rescissions of funds) 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2015, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program, project, or activity;  
(2)eliminates a program, project, office, or activity;  
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;  
(4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the House of Representatives or the Senate for a different purpose; or  
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2015 Budget Appendix for the Department of Homeland Security, as modified by the report accompanying this Act, unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming of funds.  
(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2015, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that: 
(1)augments existing programs, projects, or activities;  
(2)reduces by 10 percent funding for any existing program, project, or activity;  
(3)reduces by 10 percent the numbers of personnel approved by the Congress; or 
(4)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming of funds.  
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such transfer.  
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.  
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts.  
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2015: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2015 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all Departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified of any activity added to or removed from the fund: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter.  
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2015, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2016, from appropriations for salaries and expenses for fiscal year 2015 in this Act shall remain available through September 30, 2016, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval in accordance with section 503 of this Act.  
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2015 until the enactment of an Act authorizing intelligence activities for fiscal year 2015.  
507. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;  
(2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)make a sole-source grant award; or 
(4)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation.  
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the House of Representatives and the Senate at least 3 full business days in advance of making an award or issuing a letter as described in that subsection.  
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 5 full business days after such an award is made or letter issued.  
(d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and  
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; and the type of contract.  
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the House of Representatives and the Senate 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs.  
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities.  
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  
510. 
(a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 
(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall not apply with respect to funds made available in this Act.  
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used by any person other than the Privacy Officer appointed under subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142(a)) to alter, direct that changes be made to, delay, or prohibit the transmission to Congress of any report prepared under paragraph (6) of such subsection.  
513.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).  
514.(a) Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly budget and staffing report for that month that includes total obligations of the Department for that month for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation. Total obligations for staffing shall also be provided by subcategory of on-board and funded full-time equivalent staffing levels, respectively, and the report shall specify the number of, and total obligations for, contract employees for each office of the Department. 
(b)Not later than 45 days after the date of enactment of the Act, the Chief Financial Officer of the Department of Homeland Security shall submit an obligation and expenditure plan by quarter for the following offices, agencies, accounts, programs, projects, or activities of the Department: 
(1)Office of the Secretary and Executive Management, the Office of Policy; 
(2)Office of the Secretary and Executive Management, the Office for Civil Rights and Civil Liberties; 
(3)Office of the Secretary and Executive Management, the Citizenship and Immigration Services Ombudsman; 
(4)Office of the Secretary and Executive Management, the Privacy Officer; 
(5)U.S. Customs and Border Protection; 
(6)U.S. Immigration and Customs Enforcement; 
(7)Transportation Security Administration, Transportation Security Support, with respect to air cargo security, checkpoint support, and explosives detection systems refurbishment, procurement, and installations on an airport-by-airport basis; 
(8)Transportation Security Administration, Federal Air Marshals, for ensuring optimal coverage of high-risk flights; 
(9)National Protection and Programs Directorate, Infrastructure Protection and Information Security, Federal Network Security, Network Security Deployment, and Office of Biometric Identity Management; 
(10)Federal Emergency Management Agency, Disaster Relief Fund, with respect to disaster readiness and support; 
(11)U.S. Citizenship and Immigration Services; 
(12)Federal Law Enforcement Training Center; and 
(13)Office of the Under Secretary for Management, Department Headquarters consolidation program and associated mission support consolidation. 
(c)The Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report detailing obligations and expenditures against the obligation and expenditure plan and a justification for any changes from the initial plan for the following: 
(1)U.S. Customs and Border Protection; 
(2)U.S. Immigration and Customs Enforcement; 
(3)National Protection and Programs Directorate, Infrastructure Protection and Information Security, Federal Network Security, Network Security Deployment, and Office of Biometric Identity Management; 
(4)Federal Emergency Management Agency, Disaster Relief Fund, with respect to disaster readiness and support; 
(5)U.S. Citizenship and Immigration Services; and 
(6)Federal Law Enforcement Training Center.  
515.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate on any funds that are recovered or deobligated. 
516.Any funds appropriated to Coast Guard Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
517.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  
518. 
(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2015, to the Office of Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2015. 
(b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the House of Representatives and the Senate not later than February 15, 2016. 
519.None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official (or the successor thereto) for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies unless— 
(1)the responsibilities of the Principal Federal Official do not include operational functions related to incident management, including coordination of operations, and are consistent with the requirements of section 509(c) and sections 503(c)(3) and 503(c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c) and 313(c)(3) and 313(c)(4)(A)) and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5143); 
(2)not later than 10 business days after the latter of the date on which the Secretary of Homeland Security appoints the Principal Federal Official and the date on which the President issues a declaration under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively), the Secretary of Homeland Security shall submit a notification of the appointment of the Principal Federal Official and a description of the responsibilities of such Official and how such responsibilities are consistent with paragraph (1) to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(3)not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report specifying timeframes and milestones regarding the update of operations, planning and policy documents, and training and exercise protocols, to ensure consistency with paragraph (1) of this section.  
520.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452). 
521.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.  
522.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2014, and inserting Until September 30, 2015,; and 
(2)in subsection (c)(1), by striking September 30, 2014, and inserting September 30, 2015,.  
523.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
524.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b).  
525.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or 
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
526.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the House of Representatives and the Senate of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (added by section 638 of Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the House of Representatives and the Senate approve the proposed transfers.  
527.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 
528. 
(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the website of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster. 
(b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security. 
(c)In this section— 
(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and 
(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
529.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the House of Representatives and the Senate may not delegate such authority to perform that act unless specifically authorized herein. 
530.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note), as amended by section 536 of the Department of Homeland Security Appropriations Act, 2014 (division F of Public Law 113–76), is further amended by striking on October 4, 2014 and inserting on October 4, 2015. 
531.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  
532.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
533.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 
534. 
(a)Any company that collects or retains personal information directly from any individual who participates in the Registered Traveler or successor program of the Transportation Security Administration shall safeguard and dispose of such information in accordance with the requirements in— 
(1)the National Institute for Standards and Technology Special Publication 800–30, entitled Risk Management Guide for Information Technology Systems; 
(2)the National Institute for Standards and Technology Special Publication 800–53, Revision 3, entitled Recommended Security Controls for Federal Information Systems and Organizations; and 
(3)any supplemental standards established by the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). 
(b)In this section the airport authority or air carrier operator that sponsors the company under the Registered Traveler program is referred to as the Sponsoring Entity. 
(c)The Administrator shall require each company referred to in subsection (a) to provide, not later than 30 days after the date of enactment of this Act, to the Sponsoring Entity written certification that the procedures used by the company to safeguard and dispose of information are in compliance with the requirements under subsection (a). Such certification shall include a description of the procedures used by the company to comply with such requirements.  
535.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
536.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance. 
537.(a) Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, $10,000,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2015 for the purpose of providing an immigrant integration grants program. 
(b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence.  
538.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 
539. 
(a)For an additional amount for financial systems modernization, $30,000,000. 
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the House of Representatives and the Senate are notified of such transfer.  
540.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate 5 days in advance of such transfer.  
541.Notwithstanding any other provision of law, if the Secretary of Homeland Security determines that specific U.S. Immigration and Customs Enforcement Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities no longer meet the mission need, the Secretary is authorized to dispose of individual Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities by directing the Administrator of General Services to sell all real and related personal property which support Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities, subject to such terms and conditions as necessary to protect Government interests and meet program requirements: Provided, That the proceeds, net of the costs of sale incurred by the General Services Administration and U.S. Immigration and Customs Enforcement, shall be deposited as offsetting collections into a separate account that shall be available, subject to appropriation, until expended for other real property capital asset needs of existing U.S. Immigration and Customs Enforcement assets, excluding daily operations and maintenance costs, as the Secretary deems appropriate: Provided further, That any sale or collocation of federally owned detention facilities shall not result in the maintenance of fewer than 34,000 detention beds: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified 15 days prior to the announcement of any proposed sale or collocation.  
542.The Director of the United States Secret Service shall, with respect to fiscal years 2015, 2016, 2017, and 2018, submit to the Committees on Appropriations of the House of Representatives and the Senate, at the time the President's budget proposal for fiscal year 2016 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required under the headings United States Secret Service–Acquisition, Construction, Improvements, and Related Expenses under division D of the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6).  
543.The Secretary of Homeland Security shall ensure enforcement of all immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
544. 
(a)Of the amounts made available by this Act for National Protection and Programs Directorate, Infrastructure Protection and Information Security, $140,525,000 for the Federal Network Security program, project, and activity shall be used to deploy on Federal systems technology to improve the information security of agency information systems covered by section 3543(a) of title 44, United States Code: Provided, That funds made available under this section shall be used to assist and support Government-wide and agency-specific efforts to provide adequate, risk-based, and cost-effective cybersecurity to address escalating and rapidly evolving threats to information security, including the acquisition and operation of a continuous monitoring and diagnostics program, in collaboration with departments and agencies, that includes equipment, software, and Department of Homeland Security supplied services: Provided further, That continuous monitoring and diagnostics software procured by the funds made available by this section shall not transmit to the Department of Homeland Security any personally identifiable information or content of network communications of other agencies' users: Provided further, That such software shall be installed, maintained, and operated in accordance with all applicable privacy laws and agency-specific policies regarding network content. 
(b)Funds made available under this section may not be used to supplant funds provided for any such system within an agency budget. 
(c)Not later than July 1, 2015, the heads of all Federal agencies shall submit to the Committees on Appropriations of the House of Representatives and the Senate expenditure plans for necessary cybersecurity improvements to address known vulnerabilities to information systems described in subsection (a). 
(d)Not later than October 1, 2015, and quarterly thereafter, the head of each Federal agency shall submit to the Director of the Office of Management and Budget a report on the execution of the expenditure plan for that agency required by subsection (c): Provided, That the Director of the Office of Management and Budget shall summarize such execution reports and annually submit such summaries to Congress in conjunction with the annual progress report on implementation of the E-Government Act of 2002 (Public Law 107–347), as required by section 3606 of title 44, United States Code. 
(e)This section shall not apply to the legislative and judicial branches of the Federal Government and shall apply to all Federal agencies within the executive branch except for the Department of Defense, the Central Intelligence Agency, and the Office of the Director of National Intelligence.  
545. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigation, prosecution, or adjudication activities.  
546.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
547.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress. 
548.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within U.S. Immigration and Customs Enforcement. 
549.For fiscal year 2015, the Commissioner of U.S. Customs and Border Protection may conduct a pilot program in accordance with section 559 of division F of Public Law 113–76 to permit U.S. Customs and Border Protection to enter into partnerships with private sector and Government entities at ports of entry for certain services and to accept certain donations.  
550.None of the funds made available in this Act may be used to pay for travel to or attendance at a single international conference by more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the House of Representatives and the Senate within at least 10 days of that determination; including by providing the basis for that determination: Provided, That for purposes of this section the term international conference means a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
551.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  
552.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  
553.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event.  
554.None of the funds made available in this Act may be used for new U.S. Customs and Border Protection air preclearance agreements entering into force after February 1, 2014, unless— 
(1)the Secretary of Homeland Security, in consultation with the Secretary of State, has certified to Congress that air preclearance operations at the airport provide a homeland or national security benefit to the United States; 
(2)United States passenger air carriers are not precluded from operating at existing preclearance locations; and 
(3)a United States passenger air carrier is operating at all airports contemplated for establishment of new air preclearance operations. 
555.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.   
556. 
(a)None of the funds made available in this Act may be used to require a chemical facility to employ or not employ a particular security measure for personnel surety if the facility has adopted personnel measures designed to— 
(1)verify and validate an individual’s identification; 
(2)check an individual’s criminal history; 
(3)verify and validate an individual’s legal authorization to work; and 
(4)identify individuals with terrorist ties. 
(b)A facility may satisfy the criterion under subsection (a)(4) by utilizing any Federal screening program that periodically vets individuals against the terrorist screening database, or any successor to such database, including the Personnel Surety Program of the Department of Homeland Security.   
557.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
558. 
(a)In GeneralBeginning on the date of the enactment of this Act, the Secretary shall not— 
(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee. 
(b)Border Crossing Fee DefinedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.  
559. As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.  
560.The Secretary of Homeland Security shall submit to Congress at the time the President’s budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code, a comprehensive report on the purchase and usage of ammunition, subdivided by ammunition type, as specified in section 569 of division F of Public Law 113–76.   
561. 
(a)The Secretary of Homeland Security shall submit to the Congress, not later than 180 days after the date of enactment of this Act and annually thereafter, beginning at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a comprehensive report on the purchase and usage of weapons, subdivided by weapon type. The report shall include— 
(1)the quantity of weapons in inventory at the end of the preceding calendar year, and the amount of weapons, subdivided by weapon type, included in the budget request for each relevant component or agency in the Department of Homeland Security; 
(2)a description of how such quantity and purchase aligns to each component or agency's mission requirements for certification, qualification, training, and operations; and 
(3)details on all contracting practices applied by the Department of Homeland Security, including comparative details regarding other contracting options with respect to cost and availability. 
(b)The reports required by subsection (a) shall be submitted in an appropriate format in order to ensure the safety of law enforcement personnel.  
562. None of the funds made available by this Act shall be used for the environmental remediation of the Coast Guard’s LORAN support in Wildwood/Lower Township, New Jersey.   
563.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time equivalent employee positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time equivalent employee positions affected by such change; 
(2)funding required for such change for the current year and through the Future Years Homeland Security Program; 
(3)justification for such change; and 
(4) an analysis of compensation alternatives to such change that were considered by the Department.  
564. 
(a)The congressional budget justifications accompanying the President’s budget proposal for the Department of the Homeland Security for fiscal year 2016 shall include the following for each acquisition of an investment item, as defined under subsection (b), equal to or in excess of $250,000: 
(1)the item delineated by appropriation and program, project, or activity; 
(2)the material and supporting documentation, including a project description, justification, and scope; including the capabilities to be fielded; 
(3)key events for the prior year, current year, and budget year; 
(4)funding delineated by year of appropriation (including prior year; current year; budget year; budget year plus one; budget year plus 2; budget year plus 3; budget year plus 4 and beyond); 
(5)total cost; 
(6)the actual or estimated appropriations, obligations, unobligated authority, planned expenditures, and planned increment or units to be procured; 
(7)available funding budget plan (projected obligations by year appropriated) broken out by cost category; and 
(8)contract information and status.  
(b)The Secretary of Homeland Security shall develop for the purpose of categorizing resource requirements as an investment item under subsection (a) definitions of expense item, investment item, and other terms necessary to implement this section, that are consistent with definitions used by other Federal agencies. 
(c)Except as otherwise provided by law, appropriations for salaries and expenses and operating expenses may not be used to purchase investment items at a unit cost of equal to or in excess of $250,000. 
565.Notwithstanding any other provision of the law, Gerardo Ismael Hernandez, a Transportation Security Officer employed by the Transportation Security Administration who died in the line of duty on November 1, 2013, at the Los Angeles International Airport, shall be deemed to have been a public safety officer for the purposes of the Omnibus Crime Control and Safe Street Act of 1968 (42 U.S.C. 3711 et seq.). 
566.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void.  
567.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.  
568.Nothing in the preceding section shall remove the obligation of the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement to provide escort services necessary for a female detainee to receive such service outside the detention facility: Provided, That nothing in this section in any way diminishes the effect of section 567 intended to address the philosophical beliefs of individual employees of U.S. Immigration and Customs Enforcement.  
569.The Office of Management and Budget and the Department of Homeland Security shall ensure the congressional budget justifications accompanying the President’s budget proposal for the Department of Homeland Security, submitted pursuant to section 1105(a) of title 31, United States Code, include estimates of the number of unaccompanied alien children anticipated to be apprehended in the budget year and the number of agent or officer hours required to process, manage, and care for such children: Provided, That such materials shall also include estimates of all other associated costs for each relevant Departmental component, including but not limited to personnel; equipment; supplies; facilities; managerial, technical, and advisory services; medical treatment; and all costs associated with transporting such children from one Departmental component to another or from a Departmental component to another Federal agency. (rescissions) 
570.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$2,550,000 from Public Law 112–10 under the heading Coast Guard–Acquisition, Construction, and Improvements; 
(2)$4,095,000 from Public Law 112–74 under the heading Coast Guard–Acquisition, Construction, and Improvements in division D of such Act; 
(3)$16,892,000 from Public Law 113–6 under the heading Coast Guard–Acquisition, Construction, and Improvements in division D of such Act; 
(4)$8,000,000 from Public Law 113–76 under the heading U.S. Customs and Border Protection–Air and Marine Operations in division F of such Act; 
(5)$20,000,000 from Public Law 113–76 under the heading Transportation Security Administration–Aviation Security in division F of such Act; 
(6)$52,905,000 from Public Law 113–76 under the heading Coast Guard–Acquisition, Construction, and Improvements in division F of such Act; 
(7)$14,000,000 from Science and Technology–Research, Development, Acquisition, and Operations account 70x0800.  (rescissions) 
571.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, (added by section 638 of Public Law 102–393), $200,000,000 shall be rescinded. (rescissions) 
572.Of the funds transferred to the Department of Homeland Security when it was created in 2003, $1,362,000 is rescinded from U.S. Customs and Border Protection–Salaries and Expenses.  (rescissions) 
573.Of the unobligated balance available to Federal Emergency Management Agency–Disaster Relief Fund, $388,511,000 is rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. Spending Reduction Account  
574.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0. 
This Act may be cited as the Department of Homeland Security Appropriations Act, 2015.  
 
 
June 19, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
